Citation Nr: 1547365	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for adjustment disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial evaluation of 30 percent assigned for adjustment disorder (claimed as posttraumatic stress disorder (PTSD)) in a July 2007 rating decision.  A January 2008 rating decision continued the 30 percent evaluation.  The Veteran appealed.

In November 2011, the Veteran testified before a Veterans Law Judge regarding this matter at a Travel Board hearing.  While a transcript of that hearing is of record, the Veterans Law Judge who presided over the hearing is no longer employed by the Board.  

In March 2012, December 2012, and April 2013, the Board remanded this matter for additional development, to include referral of the issues of entitlement to service connection for major depressive disorder and drug and alcohol dependence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and informed that he was entitled to another hearing if he desired.  The Veteran responded that he would like a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing regarding this matter at the earliest convenience.  Notify the Veteran and his representative of the date, time, and location of this hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



